         Case 2:20-cv-00091-KGB Document 20 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

WALTER TRAVIS                                                                         PLAINTIFF

v.                                Case No. 2:20-cv-00091 KGB

ONIEL REYES LEYVA, et al.                                                          DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 19).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 3rd day of May, 2021.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
